DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-17, and 19-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiuqing et al. (CN 104944237 A).
Xiuqing et al. disclose an elevator system and method, comprising:  a plurality of components respectively configured for at least one function during operation of the elevator system (abstract; and figure 1); a plurality of sensors (4), each of the sensors being associated with at least one of the components, each sensor sensing at least one characteristic of an actual performance of the at least one of the components associated with the sensor (abstract; step S1 – page 29; and figure 1 – discussed on page 30); and a processor that is configured to receive respective indications from the sensors regarding the actual performance of the at least one of the components associated with each sensor, determine a difference between the actual performance and a desired performance of any of the components based on the respective indications (abstract; and page 30 under Embodiment 1), and determine an adjustment to the operation of the elevator system based upon the determined difference (abstract; and pages 29-30 under Summary of the Invention).
Xiuqing et al. disclose the elevator system and method, wherein the processor is configured to determine an expected remaining service life of at least one of the components based on the respective indication from the sensor associated with the at least one of the components (abstract – maintenance).
Xiuqing et al. disclose the elevator system and method, wherein the processor is configured to determine whether service is required for the at least one of the components having the determined expected remaining service life (page 30 - #3, - near top of page 30)
	Xiuqing et al. disclose the elevator system and method, wherein the processor is configured to determine a time when the service is required and to issue a request for service according to the determined time (see claims 8-9).
Xiuqing et al. disclose the elevator system and method, wherein the processor is configured to determine a location of the any of the components having the difference between the actual performance and the desired performance; and the adjustment to the operation of the elevator system is localized based on the determined location (page 31).
Xiuqing et al. disclose the elevator system and method, wherein the plurality of sensors include sensors that sense at least one of a sound emitted by an associated component during operation of the elevator system, vibration of an associated component during operation of the elevator system, and an amount of movement of an associated component during operation of the elevator system (inertial sensor – discussed on page 31).
Xiuqing et al. disclose the elevator system and method, comprising an elevator car (page 29); and a controller that controls movement of the elevator car (page 29 and abstract); wherein the plurality of components include movement-related components associated with movement of the elevator car (page 31); the determined adjustment of operation of the elevator system comprises an adjustment of the movement of the elevator car (pages 29 and 31); and the controller implements the adjustment of the movement of the elevator car based on a communication from the processor (pages 29-31).
Xiuqing et al. disclose the elevator system, wherein the movement-related components include any of a guiderail (page 29).
	Xiuqing et al. disclose the elevator system and method, wherein the plurality of sensors wirelessly communicate with the processor (page 29 – network).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiuqing et al. in view of Haikonen et al. (EP 3293137).
Xiuqing et al. are discussed above.   Xiuqing et al. disclose the elevator system, wherein the components include a rail (page 29).  Xiuqing et al. do not discuss door components per se.
However, Haikonen discloses the elevator system and method, comprising at least one door; and a door mover; wherein the plurality of components include door components associated with movement of the at least one door; the determined adjustment of operation of the elevator system comprises an adjustment of the movement of the at least one door; and the door mover implements the adjustment of the movement of the at least one door based on a communication from the processor (abstract).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the teachings of Haikonen et al. with Xiuqing et al., because the teachings allow optional components to be monitored, wherein this include door monitoring. 	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
6/4/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837